DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: change “method of claim 13” to --device of claim 13-- because the claim depends from a device claim and not a method claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Russell et al. (U.S. Patent Application Publication 2018/0284244).
Regarding claim 1, Russell et al. discloses a method of detecting an object in a field of view (FOV) comprising: emitting a first set of optical pulses, the first set of optical pulses including a first optical pulse having a first pulse power and a second optical pulse having a second pulse 5power, wherein the first pulse power is different from the second pulse power and a per-pulse power of the first set of optical pulses is less than or equal to a predefined limit (paragraph [0022] – a light source (e.g., a fiber laser or diode laser) in a lidar system within a vehicle transmits light pulses at a variable amount of power or energy in view of various triggering conditions and/or events – one technique includes providing a control signal to the light source to transmit light pulses having a first amount of power or energy (e.g., a peak power of 100 W), detecting a triggering event, and providing another control signal to the light source to transmit light pulses having a second amount of power or energy which is different from the first amount of power or energy (e.g., a peak power of 1 kW) – in some implementations, the amount of power or energy increases or decreases by a factor of 10; paragraph [0023] – the lidar system may decrease the amount of power or energy for eye safety when pedestrians or passengers may be nearby – when pedestrians or passengers are not nearby, the lidar system may increase the amount of power or energy and range farther when for example, a person could not be within a threshold distance of the lidar system based on the speed of the vehicle and eye safety becomes a less important factor; the predefined limit being a level that is considered the maximum power safe for one’s eyes; paragraph [0024] – as used herein, the terms power and energy may be used interchangeably to represent an average power, peak power, or pulse energy of optical pulses emitted by a lidar system – for example, adjusting the amount of power for light pulses emitted by a lidar system may refer to adjusting the average power, peak power, or pulse energy of emitted pulses; paragraph [0031] – in addition to adjusting the power of the light pulses, the lidar system may adjust other characteristics of the light pulses in response to detecting an atmospheric condition or other triggering event – for example, the controller adjusts the pulse duration of the light pulses, the pulse rate, the pulse energy, the wavelength, etc. – in another example, the controller provides a control signal to the light source to toggle between high power and low power light pulses at various instances of time including pixel-to-pixel, line-to-line, frame-to-frame, etc.); receiving a first set of returning optical pulses, the first set of returning optical pulses indicative of information related to the object in the FOV (paragraph [0044] – the receiver 140 may receive or detect photons from the input beam 135 and generate one or more representative signals – the controller 150 is configured to analyze one or more characteristics of the electrical signal 145 to determine one or more characteristics of the target 130, such as its distance down-range from the lidar system 100 – more particularly, the controller 150 may analyze the time of flight or phase modulation for the beam of light 125 transmitted by the light source 110); and generating the information related to the object in the FOV from the first set of 10returning optical pulses (paragraph [0044] – the receiver 140 may receive or detect photons from the input beam 135 and generate one or more representative signals – the controller 150 is configured to analyze one or more characteristics of the electrical signal 145 to determine one or more characteristics of the target 130, such as its distance down-range from the lidar system 100 – more particularly, the controller 150 may analyze the time of flight or phase modulation for the beam of light 125 transmitted by the light source 110; paragraph [0073] – the lidar system 100 may be used to determine the distance to one or more downrange targets 130 – by scanning the lidar system 100 across a field of regard, the system can be used to map the distance to a number of points within the field of regard - a collection of pixels captured in succession (which may be referred to as a depth map, a point cloud, or a frame) may be rendered as an image or may be analyzed to identify or detect objects or to determine a shape or distance of objects within the FOR – paragraph [0065] – a field of regard (FOR) of the lidar system 100 may refer to an area, region, or angular range over which the lidar system 100 may be configured to scan or capture distance information).  
Regarding claim 2, Russell et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the first pulse power is greater than the predefined limit (Russell et al.: paragraph [0023] – the lidar system may decrease the amount of power or energy for eye safety when pedestrians or passengers may be nearby – when pedestrians or passengers are not nearby, the lidar system may increase the amount of power or energy and range farther when for example, a person could not be within a threshold distance of the lidar system based on the speed of the vehicle and eye safety becomes a less important factor; the predefined limit being a level that is considered the maximum power safe for one’s eyes).  
Regarding claim 3, Russell et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises15: emitting a second set of optical pulses, the second set of optical pulses including a third optical pulse having a third pulse power and a fourth optical pulse having a fourth pulse power, wherein a per-pulse power of the second set of optical pulses is less than or equal to the predefined limit; 20receiving a second set of returning optical pulses, the second set of returning optical pulses indicative of information related to the object in the FOV; and generating the information related to the object in the FOV from the second set of returning optical pulses (Russell et al.: Fig. 1; paragraph [0022] – a light source (e.g., a fiber laser or diode laser) in a lidar system within a vehicle transmits light pulses at a variable amount of power or energy in view of various triggering conditions and/or events – one technique includes providing a control signal to the light source to transmit light pulses having a first amount of power or energy (e.g., a peak power of 100 W), detecting a triggering event, and providing another control signal to the light source to transmit light pulses having a second amount of power or energy which is different from the first amount of power or energy (e.g., a peak power of 1 kW) – in some implementations, the amount of power or energy increases or decreases by a factor of 10; paragraph [0023] – the lidar system may decrease the amount of power or energy for eye safety when pedestrians or passengers may be nearby – when pedestrians or passengers are not nearby, the lidar system may increase the amount of power or energy and range farther when for example, a person could not be within a threshold distance of the lidar system based on the speed of the vehicle and eye safety becomes a less important factor; the predefined limit being a level that is considered the maximum power safe for one’s eyes; paragraph [0024] – as used herein, the terms power and energy may be used interchangeably to represent an average power, peak power, or pulse energy of optical pulses emitted by a lidar system – for example, adjusting the amount of power for light pulses emitted by a lidar system may refer to adjusting the average power, peak power, or pulse energy of emitted pulses; paragraph [0031] – in addition to adjusting the power of the light pulses, the lidar system may adjust other characteristics of the light pulses in response to detecting an atmospheric condition or other triggering event – for example, the controller adjusts the pulse duration of the light pulses, the pulse rate, the pulse energy, the wavelength, etc. – in another example, the controller provides a control signal to the light source to toggle between high power and low power light pulses at various instances of time including pixel-to-pixel, line-to-line, frame-to-frame, etc.).  
Regarding claim 4, Russell et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises15: 25generating the first set of optical pulses (Russell et al.: Fig. 1; paragraph [0024] – as used herein, the terms power and energy may be used interchangeably to represent an average power, peak power, or pulse energy of optical pulses emitted by a lidar system – for example, adjusting the amount of power for light pulses emitted by a lidar system may refer to adjusting the average power, peak power, or pulse energy of emitted pulses).  
Regarding claim 5, Russell et al. discloses all of the limitations as previously discussed with respect to claims 1 and 3 including that the method further comprises15: generating the second set of optical pulses (Russell et al.: Fig. 1; paragraph [0024] – as used herein, the terms power and energy may be used interchangeably to represent an average power, peak power, or pulse energy of optical pulses emitted by a lidar system – for example, adjusting the amount of power for light pulses emitted by a lidar system may refer to adjusting the average power, peak power, or pulse energy of emitted pulses).  
Regarding claim 6, Russell et al. discloses all of the limitations as previously discussed with respect to claim 1 including that 30wherein the first set of optical pulses are laser pulses (Russell et al.: Fig. 1; paragraph [0022] – a light source (e.g., a fiber laser or diode laser) in a lidar system within a vehicle transmits light pulses at a variable amount of power or energy in view of various triggering conditions and/or events – one technique includes providing a control signal to the light source to transmit light pulses having a first amount of power or energy (e.g., a peak power of 100 W), detecting a triggering event, and providing another control signal to the light source to transmit light pulses having a second amount of power or energy which is different from the first amount of power or energy (e.g., a peak power of 1 kW) – in some implementations, the amount of power or energy increases or decreases by a factor of 10).  
Regarding claim 7, Russell et al. discloses all of the limitations as previously discussed with respect to claim 1 including that 15wherein the second set of optical pulses are laser pulses (Russell et al.: Fig. 1; paragraph [0022] – a light source (e.g., a fiber laser or diode laser) in a lidar system within a vehicle transmits light pulses at a variable amount of power or energy in view of various triggering conditions and/or events – one technique includes providing a control signal to the light source to transmit light pulses having a first amount of power or energy (e.g., a peak power of 100 W), detecting a triggering event, and providing another control signal to the light source to transmit light pulses having a second amount of power or energy which is different from the first amount of power or energy (e.g., a peak power of 1 kW) – in some implementations, the amount of power or energy increases or decreases by a factor of 10).  
Regarding claim 8, Russell et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the generated information related to the object in the FOV includes three-dimensional information of the object in the FOV (Russell et al.: paragraph [0073] – the lidar system 100 may be used to determine the distance to one or more downrange targets 130 – by scanning the lidar system 100 across a field of regard, the system can be used to map the distance to a number of points within the field of regard - a collection of pixels captured in succession (which may be referred to as a depth map, a point cloud, or a frame) may be rendered as an image or may be analyzed to identify or detect objects or to determine a shape or distance of objects within the FOR – paragraph [0065] – a field of regard (FOR) of the lidar system 100 may refer to an area, region, or angular range over which the lidar system 100 may be configured to scan or capture distance information).  
Regarding claim 9, Russell et al. discloses all of the limitations as previously discussed with respect to claims 1 and 8 including that wherein the three-dimensional information includes point clouds representing the object in the FOV (Russell et al.: paragraph [0073] – the lidar system 100 may be used to determine the distance to one or more downrange targets 130 – by scanning the lidar system 100 across a field of regard, the system can be used to map the distance to a number of points within the field of regard - a collection of pixels captured in succession (which may be referred to as a depth map, a point cloud, or a frame) may be rendered as an image or may be analyzed to identify or detect objects or to determine a shape or distance of objects within the FOR – paragraph [0065] – a field of regard (FOR) of the lidar system 100 may refer to an area, region, or angular range over which the lidar system 100 may be configured to scan or capture distance information).  
Regarding claim 10, Russell et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the predefined limit is a per-pulse Accessible Emitted Limit (AEL) (Russell et al.: paragraph [0022] – a light source (e.g., a fiber laser or diode laser) in a lidar system within a vehicle transmits light pulses at a variable amount of power or energy in view of various triggering conditions and/or events – one technique includes providing a control signal to the light source to transmit light pulses having a first amount of power or energy (e.g., a peak power of 100 W), detecting a triggering event, and providing another control signal to the light source to transmit light pulses having a second amount of power or energy which is different from the first amount of power or energy (e.g., a peak power of 1 kW) – in some implementations, the amount of power or energy increases or decreases by a factor of 10; paragraph [0023] – the lidar system may decrease the amount of power or energy for eye safety when pedestrians or passengers may be nearby – when pedestrians or passengers are not nearby, the lidar system may increase the amount of power or energy and range farther when for example, a person could not be within a threshold distance of the lidar system based on the speed of the vehicle and eye safety becomes a less important factor; the predefined limit being a level that is considered the maximum power safe for one’s eyes).  
Regarding claim 11, Russell et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein one or more of the first pulse power and the second pulse power are adjustable (Russell et al.: paragraph [0022] – a light source (e.g., a fiber laser or diode laser) in a lidar system within a vehicle transmits light pulses at a variable amount of power or energy in view of various triggering conditions and/or events – one technique includes providing a control signal to the light source to transmit light pulses having a first amount of power or energy (e.g., a peak power of 100 W), detecting a triggering event, and providing another control signal to the light source to transmit light pulses having a second amount of power or energy which is different from the first amount of power or energy (e.g., a peak power of 1 kW) – in some implementations, the amount of power or energy increases or decreases by a factor of 10; paragraph [0024] – as used herein, the terms power and energy may be used interchangeably to represent an average power, peak power, or pulse energy of optical pulses emitted by a lidar system – for example, adjusting the amount of power for light pulses emitted by a lidar system may refer to adjusting the average power, peak power, or pulse energy of emitted pulses; paragraph [0031] – in addition to adjusting the power of the light pulses, the lidar system may adjust other characteristics of the light pulses in response to detecting an atmospheric condition or other triggering event – for example, the controller adjusts the pulse duration of the light pulses, the pulse rate, the pulse energy, the wavelength, etc. – in another example, the controller provides a control signal to the light source to toggle between high power and low power light pulses at various instances of time including pixel-to-pixel, line-to-line, frame-to-frame, etc.).  
Regarding claim 12, Russell et al. discloses all of the limitations as previously discussed with respect to claims 1 and 3 including that wherein one or more of the third pulse power and the fourth 15pulse power are adjustable (Russell et al.: paragraph [0022] – a light source (e.g., a fiber laser or diode laser) in a lidar system within a vehicle transmits light pulses at a variable amount of power or energy in view of various triggering conditions and/or events – one technique includes providing a control signal to the light source to transmit light pulses having a first amount of power or energy (e.g., a peak power of 100 W), detecting a triggering event, and providing another control signal to the light source to transmit light pulses having a second amount of power or energy which is different from the first amount of power or energy (e.g., a peak power of 1 kW) – in some implementations, the amount of power or energy increases or decreases by a factor of 10; paragraph [0024] – as used herein, the terms power and energy may be used interchangeably to represent an average power, peak power, or pulse energy of optical pulses emitted by a lidar system – for example, adjusting the amount of power for light pulses emitted by a lidar system may refer to adjusting the average power, peak power, or pulse energy of emitted pulses; paragraph [0031] – in addition to adjusting the power of the light pulses, the lidar system may adjust other characteristics of the light pulses in response to detecting an atmospheric condition or other triggering event – for example, the controller adjusts the pulse duration of the light pulses, the pulse rate, the pulse energy, the wavelength, etc. – in another example, the controller provides a control signal to the light source to toggle between high power and low power light pulses at various instances of time including pixel-to-pixel, line-to-line, frame-to-frame, etc.).  
Regarding claim 13, Russell et al. discloses a device for detecting an object in a field of view (FOV) comprising: one or more optical pulse transmitters emitting a plurality of optical pulses including a first optical pulse having a first pulse power and a second optical pulse having a second 20pulse power, wherein the first pulse power is different from the second pulse power and a per-pulse power of the optical pulses is less than or equal to a predefined limit (Fig. 1; paragraph [0022] – a light source (e.g., a fiber laser or diode laser) in a lidar system within a vehicle transmits light pulses at a variable amount of power or energy in view of various triggering conditions and/or events – one technique includes providing a control signal to the light source to transmit light pulses having a first amount of power or energy (e.g., a peak power of 100 W), detecting a triggering event, and providing another control signal to the light source to transmit light pulses having a second amount of power or energy which is different from the first amount of power or energy (e.g., a peak power of 1 kW) – in some implementations, the amount of power or energy increases or decreases by a factor of 10; paragraph [0023] – the lidar system may decrease the amount of power or energy for eye safety when pedestrians or passengers may be nearby – when pedestrians or passengers are not nearby, the lidar system may increase the amount of power or energy and range farther when for example, a person could not be within a threshold distance of the lidar system based on the speed of the vehicle and eye safety becomes a less important factor; the predefined limit being a level that is considered the maximum power safe for one’s eyes; paragraph [0024] – as used herein, the terms power and energy may be used interchangeably to represent an average power, peak power, or pulse energy of optical pulses emitted by a lidar system – for example, adjusting the amount of power for light pulses emitted by a lidar system may refer to adjusting the average power, peak power, or pulse energy of emitted pulses; paragraph [0031] – in addition to adjusting the power of the light pulses, the lidar system may adjust other characteristics of the light pulses in response to detecting an atmospheric condition or other triggering event – for example, the controller adjusts the pulse duration of the light pulses, the pulse rate, the pulse energy, the wavelength, etc. – in another example, the controller provides a control signal to the light source to toggle between high power and low power light pulses at various instances of time including pixel-to-pixel, line-to-line, frame-to-frame, etc.); one or more optical pulse receivers for receiving a plurality of returning optical pulses, the returning optical pulses indicative of information related to the object in the FOV (Fig. 1; paragraph [0044] – the receiver 140 may receive or detect photons from the input beam 135 and generate one or more representative signals – the controller 150 is configured to analyze one or more characteristics of the electrical signal 145 to determine one or more characteristics of the target 130, such as its distance down-range from the lidar system 100 – more particularly, the controller 150 may analyze the time of flight or phase modulation for the beam of light 125 transmitted by the light source 110); and 25a processor for generating the information related to the object in the FOV from the returning optical pulses (Fig. 1; paragraph [0044] – the receiver 140 may receive or detect photons from the input beam 135 and generate one or more representative signals – the controller 150 is configured to analyze one or more characteristics of the electrical signal 145 to determine one or more characteristics of the target 130, such as its distance down-range from the lidar system 100 – more particularly, the controller 150 may analyze the time of flight or phase modulation for the beam of light 125 transmitted by the light source 110; paragraph [0073] – the lidar system 100 may be used to determine the distance to one or more downrange targets 130 – by scanning the lidar system 100 across a field of regard, the system can be used to map the distance to a number of points within the field of regard - a collection of pixels captured in succession (which may be referred to as a depth map, a point cloud, or a frame) may be rendered as an image or may be analyzed to identify or detect objects or to determine a shape or distance of objects within the FOR – paragraph [0065] – a field of regard (FOR) of the lidar system 100 may refer to an area, region, or angular range over which the lidar system 100 may be configured to scan or capture distance information).  
Regarding claim 14, Russell et al. discloses all of the limitations as previously discussed with respect to claim 13 including that wherein the device is a time of flight (TOF) light detection and ranging (Lidar) device (Russell et al.: paragraph [0022] - a light source (e.g., a fiber laser or diode laser) in a lidar system within a vehicle transmits light pulses at a variable amount of power or energy in view of various triggering conditions and/or events; paragraph [0072] – the controller 150 may determine a time-of-flight value for an optical pulse based on timing information associated with when the pulse was emitted by light source 110 and when a portion of the pulse (e.g., the input beam 135) was detected or received by the receiver 140).  
Regarding claim 15, Russell et al. discloses all of the limitations as previously discussed with respect to claim 13 including that the device further comprises15: one or more optical pulse generators for generating the optical pulses (Russell et al.: Fig. 1; paragraph [0024] – as used herein, the terms power and energy may be used interchangeably to represent an average power, peak power, or pulse energy of optical pulses emitted by a lidar system – for example, adjusting the amount of power for light pulses emitted by a lidar system may refer to adjusting the average power, peak power, or pulse energy of emitted pulses).  
Regarding claim 16, Russell et al. discloses all of the limitations as previously discussed with respect to claim 13 including that 15wherein the optical pulses are laser pulses (Russell et al.: Fig. 1; paragraph [0022] – a light source (e.g., a fiber laser or diode laser) in a lidar system within a vehicle transmits light pulses at a variable amount of power or energy in view of various triggering conditions and/or events – one technique includes providing a control signal to the light source to transmit light pulses having a first amount of power or energy (e.g., a peak power of 100 W), detecting a triggering event, and providing another control signal to the light source to transmit light pulses having a second amount of power or energy which is different from the first amount of power or energy (e.g., a peak power of 1 kW) – in some implementations, the amount of power or energy increases or decreases by a factor of 10).  
Regarding claim 17, Russell et al. discloses all of the limitations as previously discussed with respect to claim 13 including that wherein the generated information related to the object in 5the FOV includes three-dimensional information of the object in the FOV (Russell et al.: paragraph [0073] – the lidar system 100 may be used to determine the distance to one or more downrange targets 130 – by scanning the lidar system 100 across a field of regard, the system can be used to map the distance to a number of points within the field of regard - a collection of pixels captured in succession (which may be referred to as a depth map, a point cloud, or a frame) may be rendered as an image or may be analyzed to identify or detect objects or to determine a shape or distance of objects within the FOR – paragraph [0065] – a field of regard (FOR) of the lidar system 100 may refer to an area, region, or angular range over which the lidar system 100 may be configured to scan or capture distance information).  
Regarding claim 18, Russell et al. discloses all of the limitations as previously discussed with respect to claims 13 and 17 including that wherein the three-dimensional information includes point clouds representing the object in the FOV (Russell et al.: paragraph [0073] – the lidar system 100 may be used to determine the distance to one or more downrange targets 130 – by scanning the lidar system 100 across a field of regard, the system can be used to map the distance to a number of points within the field of regard - a collection of pixels captured in succession (which may be referred to as a depth map, a point cloud, or a frame) may be rendered as an image or may be analyzed to identify or detect objects or to determine a shape or distance of objects within the FOR – paragraph [0065] – a field of regard (FOR) of the lidar system 100 may refer to an area, region, or angular range over which the lidar system 100 may be configured to scan or capture distance information).  
Regarding claim 19, Russell et al. discloses all of the limitations as previously discussed with respect to claim 13 including that wherein the predefined limit is a per-pulse Accessible Emitted Limit (AEL) (Russell et al.: paragraph [0022] – a light source (e.g., a fiber laser or diode laser) in a lidar system within a vehicle transmits light pulses at a variable amount of power or energy in view of various triggering conditions and/or events – one technique includes providing a control signal to the light source to transmit light pulses having a first amount of power or energy (e.g., a peak power of 100 W), detecting a triggering event, and providing another control signal to the light source to transmit light pulses having a second amount of power or energy which is different from the first amount of power or energy (e.g., a peak power of 1 kW) – in some implementations, the amount of power or energy increases or decreases by a factor of 10; paragraph [0023] – the lidar system may decrease the amount of power or energy for eye safety when pedestrians or passengers may be nearby – when pedestrians or passengers are not nearby, the lidar system may increase the amount of power or energy and range farther when for example, a person could not be within a threshold distance of the lidar system based on the speed of the vehicle and eye safety becomes a less important factor; the predefined limit being a level that is considered the maximum power safe for one’s eyes).  
Regarding claim 20, Russell et al. discloses all of the limitations as previously discussed with respect to claim 13 including that wherein one or more of the first pulse power and the second pulse power are adjustable (Russell et al.: paragraph [0022] – a light source (e.g., a fiber laser or diode laser) in a lidar system within a vehicle transmits light pulses at a variable amount of power or energy in view of various triggering conditions and/or events – one technique includes providing a control signal to the light source to transmit light pulses having a first amount of power or energy (e.g., a peak power of 100 W), detecting a triggering event, and providing another control signal to the light source to transmit light pulses having a second amount of power or energy which is different from the first amount of power or energy (e.g., a peak power of 1 kW) – in some implementations, the amount of power or energy increases or decreases by a factor of 10; paragraph [0024] – as used herein, the terms power and energy may be used interchangeably to represent an average power, peak power, or pulse energy of optical pulses emitted by a lidar system – for example, adjusting the amount of power for light pulses emitted by a lidar system may refer to adjusting the average power, peak power, or pulse energy of emitted pulses; paragraph [0031] – in addition to adjusting the power of the light pulses, the lidar system may adjust other characteristics of the light pulses in response to detecting an atmospheric condition or other triggering event – for example, the controller adjusts the pulse duration of the light pulses, the pulse rate, the pulse energy, the wavelength, etc. – in another example, the controller provides a control signal to the light source to toggle between high power and low power light pulses at various instances of time including pixel-to-pixel, line-to-line, frame-to-frame, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
September 7, 2022